Citation Nr: 1408887	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-28 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer of the face.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for left inguinal hernia.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, adjustment disorder, and mood disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1967 to November 1970 and in the United States Army from November 1974 to November 1978.  He served in Vietnam from June 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the Veteran's claims file currently resides with the Montgomery, Alabama RO.

The Board notes that one of the issues on appeal has been developed as service connection for PTSD; however, various psychiatric diagnoses have been assigned to the Veteran's symptoms.  A Court of Appeals for Veterans Claims (Court) decision has held that a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as service connection for an acquired psychiatric disorder, to include the diagnoses that have been assigned by the Veteran's mental health providers.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for hemorrhoids has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran raised this issue in correspondence received by the RO in June 2010.  The Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There is no current evidence of skin cancer of the face that is related to service.

2.  Bilateral hearing loss disability was not manifest in service or within one year of separation, and is unrelated to service.

3.  Left inguinal hernia was not manifest in service and is unrelated to service.

4.  A bilateral eye disability, including refractive error and cataracts, was not manifest in service and is unrelated to service.  

5.  There is no current evidence of a low back disability that is related to service.  

6.  There is no current evidence of a left hip disability that is related to service.  


CONCLUSIONS OF LAW

1.  Skin cancer of the face was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  Left inguinal hernia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  A bilateral eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  A left hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A letter dated in April 2008 discussed the evidence necessary to support the Veteran's claims for service connection.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the record.  A VA examination has been conducted pursuant to the Veteran's hearing loss claim.  The Board finds that the examination report is adequate, in that the examination was conducted by a clinician who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims of entitlement to service connection for skin cancer, left inguinal hernia, a bilateral eye disability, a low back disability, or a left hip disability.  However, the Board finds that VA examination are not necessary in order to render decisions on these issues.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

Regarding the skin cancer, low back, and left hip claims, the Board finds that there is no evidence of current disability or persistent or recurring symptoms of disorders that may be related to service.  The evidence includes no complaint referable to the Veteran's skin or low back, and no information as to any potential relationship to the claimed disabilities and service.  While there are some recorded complaints of left hip pain, no clinical diagnosis has been made, and there is again no indication as to a potential relationship between the current complaints and service.  Regarding the Veteran's hernia and eye claims, the Board observes that there is no indication of an event, injury, or disease in service, and no competent evidence suggesting a relationship between current hernia and eye disability to service.  Accordingly, VA examinations are not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 



      Skin Cancer

As an initial matter, the Board observes that the Veteran served in the Republic of Vietnam.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.
Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of skin cancer of the face.  On separation examination in November 1970, the Veteran denied skin diseases.  His skin was clinically normal.  The Veteran also denied skin diseases on enlistment examination in November 1974; his skin was clinically normal on enlistment in November 1974 and on separation examination in September 1978.  

VA treatment records are negative for a diagnosis of skin cancer or of any other skin disease of the face.  On his February 2008 claim form, the Veteran indicated that his skin cancer began in 1968 and that he had been treated at "TMC."  This is apparently a reference to the VA Medical Center at Tuscaloosa.  

Upon review of the record, the Board has concluded that service connection for skin cancer is not warranted.  The Board observes that the competent clinical evidence of record does not show that the Veteran has a skin disability that is shown to be associated with Agent Orange exposure. The list of diseases that VA has associated with Agent Orange exposure does not include skin cancer.  It does include several disabilities pertaining to the skin, including porphyria cutanea tarda, chloracne, and other acneform consistent with chloracne.  However, the medical evidence of record does not show that the Veteran has ever been diagnosed with one of those skin disorders. Therefore, the Board finds that the Veteran is not entitled to service connection on the presumptive basis of herbicide exposure.

With respect to the question of service connection on a direct basis, the Board notes that there is no record of a medical diagnosis of skin cancer.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997) (holding that the VA's and the Court's interpretation of 38 U.S.C.A. §§ 1110  and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and, therefore, the decision based on that interpretation must be affirmed).  Despite requests for such information from the Veteran, no evidence has been submitted of the current disability. 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for skin cancer, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Bilateral Hearing Loss Disability

The Court of Appeals for Veterans Claims (CAVC) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

On enlistment examination in September 1966 audiometric testing revealed the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On separation examination in November 1970, the Veteran denied ear trouble and hearing loss.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
10
15
LEFT
25
15
5
10
10

On enlistment into the Army in November 1974, the Veteran denied ear trouble and hearing loss.  Puretone thresholds elicited on audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
Not tested
10
LEFT
10
0
0
Not tested
0

During audiometric testing on separation examination in September 1978, the following puretone thresholds were elicited:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not tested
10
LEFT
15
10
10
Not tested
20

In his February 2008 claim, the Veteran stated that hearing loss began in 1975.

On VA examination in October 2008, the examiner noted that the November 1974 enlistment examination and September 1978 separation examination reports indicated hearing within normal limits bilaterally.  The Veteran expressed his belief that noise from tank gunnery damaged his hearing.  He also reported noise in Vietnam from mortars and rockets.  He stated that he had experienced problems with his hearing for many years but did not know when hearing loss began.  He reported that following service, he had been employed as a painter and carpenter, using power tools without ear protection.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
60
75
LEFT
25
5
15
55
65

Speech recognition scores were 92 percent for the right ear and 96 percent for the left.  The audiologist concluded that it was less likely that the current hearing loss was related to military noise exposure, since the Veteran had normal hearing on entrance and discharge.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for bilateral hearing loss disability.  While the evidence reveals that the Veteran has a current diagnosis bilateral hearing loss, the most competent and probative evidence of record does not etiologically link any such disability to service or any incident therein.  Rather, hearing was normal on examinations during service, and the Veteran did not specifically complain of hearing difficulty during service, to include at separation from either period of service.  The first indication of bilateral hearing loss that is considered a disability under VA standards dates to 2008, when the Veteran underwent VA examination.  The October 2008 VA examiner determined that the current hearing loss is not related to service.  She stated that hearing was normal on enlistment and separation.  She provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  

In assigning high probative value to the VA examiner's opinion, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran asserts that his current bilateral hearing loss is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed bilateral hearing loss disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current hearing loss is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his bilateral hearing loss is related to service were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of bilateral hearing loss, the preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 

	Left Inguinal Hernia

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of inguinal hernia.  On separation from the Air Force in November 1970, the Veteran denied hernia.  Clinically, his abdomen and viscera were normal.  On enlistment in the Army in November 1974, the Veteran again denied hernia.  His abdomen and viscera were normal on enlistment in November 1974 and on separation examination in September 1978.

In his February 2008 claim, the Veteran indicated that the claimed hernia dated to 1975.  He provided no details as to injury or trauma, and did not identify treatment dating to that claimed date of onset.

A September 2008 VA primary care note indicates the Veteran's report of swelling in his groin.  The assessment was inguinal hernia.  The Veteran was referred to general surgery.  He underwent hernia repair in February 2009.

Having reviewed the evidence pertaining to this claim, the Board has concluded that service connection is not warranted.  While the evidence reveals that the Veteran has been diagnosed and treated for a left inguinal hernia, the most competent and probative evidence of record does not etiologically link the hernia to service or any incident therein.  As noted, the service treatment records are entirely negative, to include the Veteran's denial of hernia.  The first indication of hernia dates to 2008, when VA treatment records reflect an assessment of inguinal hernia.  

To the extent that the Veteran asserts that a left inguinal hernia is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington at 368.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed bilateral hearing loss disability because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker at 71 (1997); see also Jandreau.  In this case, the Veteran has stated only that he suffered pain for over 3 years; he has not identified any disease or injury in service to which his claimed inguinal hernia is etiologically related.  Moreover, the Board finds most probative the Veteran's specific denial of hernia during service, and the negative record for many years following his separation, demonstrating a remote, post-service onset of the claimed left inguinal hernia. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of left inguinal hernia, the preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2013). 

	Eye Disability

Service treatment records indicate that on enlistment into the Air Force in September 1966, the Veteran's visual acuity was 20/20.  He denied eye trouble and indicated that he did not wear glasses or contacts.  On separation in November 1970 the Veteran denied eye trouble; his visual acuity was 20/20.  On enlistment into the Army in November 1974, the Veteran denied eye trouble; his visual acuity was 20/20.  On separation examination in September 1978, his visual acuity was 20/20.
An April 2008 VA optometry record indicates the Veteran's report of poor vision for two years, especially worse in the previous two months.  He noted that his father had a history cataracts.  Refractive error and mixed cataracts were assessed.  Glasses were issued.  

A June 2008 VA ophthalmology record indicates that the Veteran was referred for evaluation for cataract surgery.  He denied any history of trauma to his eyes.  He noted that he had difficulty driving at night due to significant glare.  Following examination, the assessment was visually significant cataracts, left greater than right.  The Veteran elected to undergo cataract surgery.  

Cataract removal surgery was performed in July 2008.  One week post operatively, the surgeon reassured the Veteran that there was no problem with his left eye.  Visual acuity without correction was 20/25, pinholing to 20/20.

Right eye cataract removal surgery was performed in January 2009.  

In July 2009, the Veteran stated his belief that his eye sight was damaged during service.   

Upon review of the record, the Board finds that service connection is not warranted for a visual disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  There is no indication that any current refractive error has been caused by any specific event such as an in-service injury.  

The Board acknowledges that the Veteran is competent to report a decrease in visual acuity.  However, the Veteran is not competent to state that his decreased visual acuity is due to anything other than refractive error.  See Jandreau.  As noted above, absent superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  The evidence contains no suggestion of any superimposed disease or injury.  

The Board has also determined that service connection is not warranted for cataracts.  In that regard, the Board observes that there is no indication of cataracts during service or for many years thereafter.  The first evidence of cataracts dates to April 2008, when the Veteran was seen for vision problems and reported a two year history.  The Veteran's own report places onset of visual problems many years following his separation from service in 1978.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of cataracts, the preponderance of the evidence is against finding that this diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2013). 

In view of the discussion above, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a vision disability, to include refractive error and cataracts.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.



	Low Back and Left Hip Disabilities

Service treatment records are negative for any complaint, abnormal finding, or diagnosis showing either a low back or left hip disability.  On separation from the Air Force in November 1970, the Veteran denied recurrent back pain; arthritis or rheumatism; and bone, joint, or other deformity.  On examination, spine and other musculoskeletal were normal.  The Veteran again denied relevant symptoms on enlistment in the Army in November 1974.  Spine and other musculoskeletal were normal on both enlistment and at separation examination in September 1978.

The Veteran indicated in his February 2008 claim that low back and left hip conditions manifested in 1975.  

In a July 2009 statement, the Veteran asserted that during his service in the Army, he injured his left hip and side.  He did not elaborate.  He stated that it was not manly to go the hospital in a leadership position.

VA treatment records reflect the Veteran's complaint of left hip pain; no diagnosis of an underlying pathology has been recorded.  The record is also silent as to a diagnosis referable to the Veteran's low back.

Upon review of the record, the Board has concluded that service connection is not warranted for a low back or left hip disability.  The Board acknowledges that the Veteran has complained of left hip pain and has indicated that he also has a low back disability; however, there is no diagnosis referable to the low back or left hip contained in the record.  In the absence of proof of a current disability, there can be no valid claim for service connection.  See Brammer at 225; see also Gilpin (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court consistently has held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson at 314.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer at 1353.  

Assuming for the sake of argument that the Veteran's current complaints referable to his low back and left hip are manifestations of disability that has not yet been diagnosed, the service treatment records are silent as to any complaints of such symptoms.  The Veteran has made no specific allegations as to what occurred in service, which has led him to believe that his current symptoms are related.  As service connection requires an in-service event to which a current disability is related, and as the record does not contain such an event, service connection is not warranted for either a low back or left hip disability. 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for low back and left hip disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for skin cancer of the face is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for left inguinal hernia is denied.

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left hip disability is denied.
REMAND

Service treatment records include an October 1970 Physical Profile Serial Report indicating that the Veteran had an anxiety reaction.  The Board notes that PTSD, the disorder for which the Veteran initially sought service connection, is classified as an anxiety disorder by the Diagnostic and Statistical Manual (DSM-IV).  The medical provider noted that, because of the diagnosed condition, the Veteran should not be involved with weapons.  The Board notes that at that time, he was a security police officer.  

The Veteran currently asserts that he has an acquired psychiatric disorder that is related to service.  Because there was a diagnosis of an anxiety disorder during service, and there is evidence of current diagnoses assigned to the Veteran's psychiatric symptoms, the Board concludes that a VA examination is warranted to determine the etiology of any currently present acquired psychiatric disorder.  See McLendon.  

In light of the above discussion, the Board has concluded that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  

A diagnosis of PTSD under DSM-IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors (to include fear of hostile military or terrorist activity) that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

With respect to any other currently present acquired psychiatric disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder other than PTSD is related to any disease or injury in service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


